DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0205054 to Lu et al. in view of U.S. Patent Application 2020/0322277 to Li.
Lu et al. ‘054 disclose:
As concerns claims 1, 8 and 15, the invention comprising: 
distributing a message (Fig. 2, 202-receive message) via a first communication channel (Fig. 2, 202 user’s internal address is a first “communication channel”) to a client device (Fig. 1, client device of a recipient user) of a recipient from a client device (sending device), the message comprising message attributes that include message content (0009-email; inherently includes message content); 
determining a period of time from the distributing the message via the first communication channel to the recipient transgresses a threshold value (Fig. 2, 210-tracking lapse of time);
determining a status (Fig. 2, 214-was message read) of the message based on the period of time transgressing the threshold value (Fig. 2, 212-threshold period of time elapses);  
detecting a trigger event (Fig. 2, 212, 214-threshold period lapses, message not read) based on the status of the message; and 
generating a reformatted message content based on a second communication channel responsive to the detecting the trigger event; and
distributing the message content of the message via a second communication channel (Fig. 2, 230-dispatch message to external address; external address is a second “communication channel”; 0016-alternative email account) to the client device of the recipient (Fig. 1, the client device of the recipient user) in response to the trigger event.
As further concerns claim 8, a system comprising: one or more processors (fig. 4, 402); and a memory (fig. 4, 404) storing instructions that, when executed by at least one processor among the one or more processors.
Lu et al. ‘054 do not disclose:
generating a reformatted message content based on a second communication channel responsive to the detecting the trigger event.
Li ‘277 teach:
generating a reformatted message content (0095-subdivide packet into plurality of sub-packets; 0091, 0092) based on a second communication channel responsive to the detecting the trigger event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lu et al. ‘054 with reformatting a message, as taught by Li ‘277, in order to provide a message that can be formatted for more efficient transmission. 
As concerns claims 4, 5, 11, 12, 18 and 19:
Lu et al. ‘054 do not disclose:
As concerns claims 4, 11 and 18, the invention of claims 3, 10 and 17, wherein the set of message conditions include a maximum transmission unit.  
As concerns claims 5, 12 and 19 the invention of claims 1, 8 and 15, wherein the message is a first message, the message content comprises a property that includes a data packet size, the second communication channel is associated with a set of message conditions, and the method further comprises: 
determining the data packet size of the message content exceeds a threshold defined by the set of message conditions;  
Attorney Docket No. 5516.006US140generating a plurality of messages that comprise portions of the message content in response to the determining that the data packet size of the message content exceeds the threshold defined by the set of message conditions; and 
distributing the plurality of messages to the recipient via the second communication channel.  
	Li ‘277 teach:
As concerns claims 4, 11 and 18, the invention of claims 3, 10 and 17, wherein the set of message conditions include a maximum transmission unit (0091-0092; 0095).  
As concerns claims 5, 12 and 19 the invention of claims 1, 8 and 15, wherein the message is a first message, the message content comprises a property that includes a data packet size (0091-parameters, sizes; 0092-packet sizes; 0095), the second communication channel is associated with a set of message conditions, and the method further comprises: 
determining the data packet size of the message content exceeds a threshold (0095-packet exceeding a threshold) defined by the set of message conditions;  
Attorney Docket No. 5516.006US140generating a plurality of messages that comprise portions of the message content in response to the determining that the data packet size of the message content exceeds the threshold defined by the set of message conditions (0095-subdivide packet into plurality of sub-packets); and 
distributing the plurality of messages to the recipient via the second communication channel (0097-recipient device receives packets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lu et al. ‘054, with a packet size and threshold, as taught by Li ‘277, in order to ensure a delivery and avoid packet dropping (0095).  

Lu et al. ‘054 further disclose:
As concerns claims 2, 9 and 16, the invention of claims 1, 8 and 15, wherein the status of the message includes an indication that the message did not reach (0042-unread, thus did not “reach” recipient) the recipient.  
As concerns claims 3, 10 and 17, the invention of claims 1, 8 and 15, wherein the message is a first message (Fig. 2, 202 user’s internal address is a first “communication channel”) the second communication channel is associated with a set of message conditions (0036), and the method further comprises: generating a second message (Fig. 2, 230-dispatch message to external address; external address is a second “communication channel”; 0016-alternative email account) based on the set of message conditions (0036), the second message including the message content of the first message (0045-forwards the message); and distributing the second message via the second communication channel (Fig. 2, 230-dispatch message to external address; external address is a second “communication channel”; 0016-alternative email account).  

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0205054 to Lu et al. and U.S. Patent Application 2020/0322277 to Li. as applied to claims 1, 8 and 15 above, in view of  U.S. Patent Application Publication 2007/0165623 to Clark et al.
Lu et al. ‘054 as modified do not disclose a communication channel includes a pager network.
Clark et al. ‘623 teach a communication channel includes a pager network (Fig. 2, Pager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lu et al. ‘054 as modified with a pager communication, as taught by Clark et al. ‘623, in order to provide additional communication options for users. 

As concerns claims 7 and 14:
Lu et al. ‘054 do not disclose:
As concerns claims 7 and 14, the invention of claims 1 and 8, wherein the distributing the message content of the message via the second communication channel to the recipient in response to the trigger event includes: identifying an auxiliary device associated with the recipient of the message; and distributing the message content of the message via the second communication channel to the auxiliary device.  
	Clark et al. ‘623 teach:
As concerns claims 7 and 14, the invention of claims 1 and 8, wherein the distributing the message content of the message via the second communication channel to the recipient in response to the trigger event includes: identifying an auxiliary device (0048-next “closest” device) associated with the recipient of the message; and distributing the message content of the message via the second communication channel to the auxiliary device (0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lu et al. ‘054 as modified with an auxiliary communication device, as taught by Clark et al. ‘623, in order to provide additional communication options for users. 

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0165623 to Clark et al. in view of U.S. Patent Application Publication 2019/0182200 to Jobanputra et al.
Clark et al. ‘623 disclose:
As concerns claims 1, 8 and 15, the invention comprising: 
distributing a message (0022-message, email, IM, page, text) via a first communication channel (0022-inherent communication has a “channel”) to a client device (fig. 3, 308-selected network device can receive) of a recipient (inherent message has a recipient for sending) from a client device (fig. 3, 304 network device sending communication; 0012), the message comprising message attributes that include message content (0022-message criteria; message content); 
determining a period of time from the distributing the message via the first communication channel to the recipient transgresses a threshold value (0048-forward to second network device if communication is unread for a predetermined time period);
determining a status (0047-monitor or track communications) of the message based on the period of time transgressing the threshold value (0004-time thresholds; 0048-predetermined time period is a “threshold value”);  
detecting a trigger event (unread and predetermined time period has passed, thus a “trigger event”; 0004-time threshold and priorities, ruleset) based on the status of the message; 
generating a reformatted message content based on a second communication channel responsive to the detecting the trigger event (0055-reformat a communication); and
distributing the reformatted message content of the message via the second communication channel (0048-forward to second network device if communication is unread for a predetermined time period; forwarded to a second device, thus a “second communication channel”) to the client device of the recipient (0048-forward to second network device if communication is unread for a predetermined time period; forwarded to a second device) in response to the trigger event.
As further concerns claim 8, a system comprising: one or more processors (0014-inherent network connected computer device comprises a processor); and a memory (0014-inherent network connected computer device comprises memory; 0015-executes computer code) storing instructions that, when executed by at least one processor among the one or more processors.

Clark et al. ‘623 do not disclose:
Distributing via a second communication channel to the client device of the recipient. 
Jobanputra et al. ‘200 teach:
a second communication channel on a client device (fig. 3, 202; single device with multiple communication channels, web interface, text application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Clark et al. ‘623 with a multi-functional device, as taught by Jobanputra et al. ‘200 in order to provide an enhanced communication device.     

Clark et al. ‘623 further disclose:
As concerns claims 2, 9 and 16, the invention of claims 1, 8 and 15, wherein the status of the message includes an indication that the message did not reach (0047-unseen/unread; 0048-unread, thus did not “reach” recipient) the recipient.  

As concerns claims 3, 10 and 17, the invention of claims 1, 8 and 15, wherein the message is a first message (0023; 0047-communication sent to user; 0048-communication sent to initial device) the second communication channel is associated with a set of message conditions (0047-message condition unseen/unread), and the method further comprises: generating a second message (0048-forward communication) based on the set of message conditions, the second message including the message content of the first message (0048-send communication to second device, thus includes same message “content”); and distributing the second message via the second communication channel (0030-different network device; 0048-second network device communication channel).  

As concerns claims 6, 13 and 20, the invention of claims 1, 8 and 15 wherein the second communication channel includes a pager network (Fig. 2, Pager).

As concerns claims 7 and 14, the invention of claims 1 and 8, wherein the distributing the message content of the message via the second communication channel to the recipient in response to the trigger event includes: identifying an auxiliary device (0048-next “closest” device) associated with the recipient of the message; and distributing the message content of the message via the second communication channel to the auxiliary device (0048).  

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0165623 to Clark et al. and U.S. Patent Application Publication 2019/0182200 to Jobanputra et al. as applied above in view of U.S. Patent Application 2020/0322277 to Li.
Clark et al. ‘623 do not disclose:
As concerns claims 4, 11 and 18, the invention of claims 3, 10 and 17, wherein the set of message conditions include a maximum transmission unit.  
As concerns claims 5, 12 and 19 the invention of claims 1, 8 and 15, wherein the message is a first message, the message content comprises a property that includes a data packet size, the second communication channel is associated with a set of message conditions, and the method further comprises: 
determining the data packet size of the message content exceeds a threshold defined by the set of message conditions;  
Attorney Docket No. 5516.006US140generating a plurality of messages that comprise portions of the message content in response to the determining that the data packet size of the message content exceeds the threshold defined by the set of message conditions; and 
distributing the plurality of messages to the recipient via the second communication channel.  

	Li ‘277 teach:
As concerns claims 4, 11 and 18, the invention of claims 3, 10 and 17, wherein the set of message conditions include a maximum transmission unit (0091-0092; 0095).  
As concerns claims 5, 12 and 19 the invention of claims 1, 8 and 15, wherein the message is a first message, the message content comprises a property that includes a data packet size (0091-parameters, sizes; 0092-packet sizes; 0095), the second communication channel is associated with a set of message conditions, and the method further comprises: 
determining the data packet size of the message content exceeds a threshold (0095-packet exceeding a threshold) defined by the set of message conditions;  
Attorney Docket No. 5516.006US140generating a plurality of messages that comprise portions of the message content in response to the determining that the data packet size of the message content exceeds the threshold defined by the set of message conditions (0095-subdivide packet into plurality of sub-packets); and 
distributing the plurality of messages to the recipient via the second communication channel (0097-recipient device receives packets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Clark et al. ‘623, with a packet size and threshold, as taught by Li ‘277, in order to ensure a delivery and avoid packet dropping (0095).  

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
The applicant argues: “Lu does not provide that a message to be distributed via a first communication channel may be “reformatted” based on a second communication channel. For this reason, Applicant respectfully submits that Lu does not teach or suggest limitations that include, “generating a reformatted message content based on a second communication channel responsive to the detecting the trigger event,” and “distributing the reformatted message content of the message via the second communication channel to the client device of the recipient in response to the trigger event.””
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The newly amended claims have been addressed in the rejections cited above. Furthermore, the applicant’s specification at 0103 disclose reformatting is directed to a change in message size (i.e. single to multiple packets). Thus the new grounds of rejection for the prior art rejection of Lu, cited above, are directed to this interpretation in view of the newly amended claims.
	The applicant’s remarks are silent regarding the prior art rejection in view of Clark et al. ‘623. This rejection has been updated to address the newly amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451